Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 1809
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



To Mrs. Smith.
March 5th.

Yesterday your father received a letter from William. We rejoice to learn that you are well; and I have the pleasure to inform that we are all getting better, and that I intend to dine below to-day. I congratulate you that the embargo is like to be raised. I hope the non-intercourse bill will be lost; and the merchantmen send out frigates to convoy the trade, molest no one, and defend themselves as neutrals against all agressors; pay no tribute; take no licenses; claim the right to navigate the ocean freely; do no wrong; receive no insult that can be avoided; repeal all embargoes, non-intercourse, &c.; calm the just fears and apprehensions of the people; disarm party-spirit if possible. That I fear is the hardest labour of all, whilst pride, envy, and ambition, are the predominant passions of man. Now you have my system of politics.
A. A.